UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1563



ARNOLD J. WILLIAMS,

                                               Plaintiff - Appellant,

          versus


JOHN J. CALLAHAN,     Acting   Commissioner    of
Social Security,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Big Stone Gap. Cynthia D. Kinser, Magistrate
Judge. (CA-92-202-B)


Submitted:   July 10, 1997                    Decided:   July 23, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arnold J. Williams, Appellant Pro Se. Victor Jerry Pane, Jr.,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Julie
C. Dudley, Assistant United States Attorney, John Francis Corcoran,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's* orders affirming the
denial of disability insurance and denying his motion for recon-

sideration. We have reviewed the record and the magistrate judge's

opinions and orders and find no reversible error. Accordingly, we

affirm on the reasoning of the magistrate judge. Williams v. Calla-

han, No. CA-92-202-B (W.D. Va. Mar. 11 & 31, 1997). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




    *
      Parties consented to the jurisdiction of a magistrate judge
under 28 U.S.C. § 636(c) (1994).

                                2